Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony Del Zoppo on July 13th, 2022.

The application has been amended as follows:
 








Claim 14.	An ultrasound probe, comprising: 
an elongate shaft with a first end, a second end, and an elongate mid-portion between the first end and the second end; 
a head disposed at the first end, wherein the head encloses: 
a transducer array with a first electrical connection; and 
a tracking sensor with a second electrical connection; 
a handle with a third end and a fourth end, wherein the third end is coupled to the second end of the elongate shaft; 
a cable with a fifth end and a sixth end, wherein the fifth end is coupled to the fourth end of the handle; 
an electro-mechanical connector at the sixth end of the cable, wherein the electro- mechanical connector houses a circuit board; 
a first electrically conductive element with a seventh end and an eighth end, wherein the first electrically conductive element extends inside of the probe from the transducer array in the head respectively through the shaft, the handle and the cable to the circuit board in the electro- mechanical connector, wherein the seventh end is in electrical and mechanical communication with the first electrical connection of the transducer array, and the eighth end is in electrical and mechanical communication with the circuit board; and 
a second electrically conductive element with a ninth end and a tenth end, wherein the second electrically conductive element extends inside of the probe from the tracking sensor in the head respectively through the shaft, the handle and the cable to the circuit board in the electro-mechanical connector, wherein the ninth end is in electrical and mechanical communication with the second electrical connection of the tracking sensor, and the tenth end is in electrical and mechanical communication with the circuit board;
wherein the electro-mechanical connector includes a set of pins and the circuit board is in electrical communication with the set of pins; and
wherein the circuit board includes electronics that cycle through receiving a transmit pulse, transferring an electrical signal from the transducer array, and transferring a tracking signal from the tracking sensor, alternately using the same set of pins. --

Cancel claim 15.

Cancel claim 16.

Claim 17.	The ultrasound probe of claim 14, wherein the electronics gate the signals.

Claim 18.	The ultrasound probe of claim 14, wherein the electronics includes circuitry configured to convert an analogic signal into a digital tracking signal.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/             Primary Examiner, Art Unit 3793